           Case 2:18-cv-00632-GMS Document 27 Filed 05/06/19 Page 1 of 2



 1
 2
 3    Lisa Counters, 016436
      4506 N 12th Street
 4    Phoenix, AZ 85014-4246
      Voice: (602) 266-2667
 5    Fax: (602) 266-0141
      Lisa@SchiffmanLaw.com
 6    Attorney for Plaintiff
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                             IN AND FOR THE DISTRICT OF ARIZONA
10
11 David Carroll,
                                                               No. 18-cv-00632-PHX-GMS
12                                      Plaintiff,
     vs.
13                                                       STIPULATION TO DISMISS WITH
   Metropolitan Life Insurance Company;                          PREJUDICE
14 Long Term Disability Plan for Non-
   Excluded Employees of Honeywell
15 International, Inc.
16                                   Defendants.

17            The parties hereby stipulate that the Court may dismiss this matter with prejudice,

18    each party to bear its own attorneys’ fees and costs.

19            Dated this 6th day of May 2019.
20
                                          SCHIFFMAN LAW OFFICE, P.C.
21
22
                                          By: /s/ Lisa J. Counters
23                                            Lisa J. Counters
                                          Attorneys for Plaintiff, David Carroll
24
25
26
27
28
                                                                                                Case 2:18-cv-00632-GMS Document 27 Filed 05/06/19 Page 2 of 2



                                                                                           1                               OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                           2                               STEWART, P.C.

                                                                                           3
                                                                                           4                               By: /s/ Jim Mackie
                                                                                                                               Jim Mackie
                                                                                           5                               Attorneys for Defendants Metropolitan Life Insurance
                                                                                           6                               Company and Long Term Disability Plan for Non-
                                                                                                                           Excluded Employees of Honeywell International, Inc.
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                10
                                                                                11
SCHIFFMAN LAW OFFICE, P.C.

                                                       P HOEN I X , AZ 85014 ♦ (602) 266-2667




                                                                                12
                             4506 N. 12 T H S TR EET




                                                                                13
                                                                                14
                                                                                15
                                                                                16
                                                                                17
                                                                                18
                                                                                19
                                                                                20
                                                                                21
                                                                                22
                                                                                23
                                                                                24
                                                                                25
                                                                                26
                                                                                27
                                                                                28


                                                                                                                                    -2-
